ITEMID: 001-86178
LANGUAGEISOCODE: ENG
RESPONDENT: GBR
BRANCH: ADMISSIBILITY
DATE: 2008
DOCNAME: MURRAY v. THE UNITED KINGDOM
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Giovanni Bonello;Ján Šikuta;Lech Garlicki;Ledi Bianku;Nicolas Bratza;Päivi Hirvelä
TEXT: The applicant, Mr Terence Roy Murray, is a British national who was born in 1967 and lives on the Isle of Wight. The United Kingdom Government (“the Government”) were represented by their Agent, Mr D. Walton of the Foreign and Commonwealth Office, London.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicant received a notice of intended prosecution pursuant to section 172 of the Road Traffic Act 1988, requiring him to name the driver of his car on 28 September 2005. He confirmed that he had been driving his car at that time.
On 6 October 2005 the police made a conditional offer of a fixed penalty amounting to GBP 60 and a three penalty point endorsement on his licence, which the applicant accepted and paid.
The relevant domestic law and practice is set out in O’Halloran and Francis v. the United Kingdom [GC], nos. 15809/02 and 25624/02, §§ 2531, ECHR 2007...
